DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 38-57 are presented for examination.



                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		       Specification
	The specification is accepted. 
	 
			         Drawings
	The formal drawings are accepted. 

                                    Allowable Subject Matter 
	Claims 38-57 are allowed. The following is an Examiner's statement of reasons for allowance: The present invention pertains to a method and apparatus for encoding a polar code.      
The prior art of record, and in particular SHI; WUXIAN et al. (US 20170364399 A1), teach “A method of generating a codeword comprising: receiving a plurality of bits at a polar encoder; encoding the plurality of bits using a plurality of polar encoder kernels, the plurality of polar encoder kernels including: a first kernel that receives a set of input q-ary symbols represented by bits, and that modifies the set of input q-ary symbols according to a first kernel generator matrix to produce a set of output q-ary symbols represented by bits; and a second kernel that receives a set of input l-ary symbols represented by bits, where | does not equal q, and that modifies the set of input l-ary symbols according to a second kernel generator matrix to produce a set of output l-ary symbols represented by bits”.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A polar encoder kernal configured to: receive one or more bits from a kernal information block having a kernal block size of N; and output one or more bits from a kernal encoded block having a block size that matches the kernal block size, N; wherein the polar encoder kernal comprises a decomposition of a polar code graph into multiple columns that are processed by a reused single datapath utilised in each step of the encoding process irrespective of the kernal block size, at least one of said multiple columns contains two or more stages and where each column of the multiple columns is further decomposed into one or more polar code sub-graphs and is configured to perform the processing associated with one polar code sub-graph Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 38.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A communication unit comprises a polar encoder kernal configured to: receive one or more bits from a kernal information block having a kernal block size of N; and output one or more bits from a kernal encoded block having a block size that matches the kernal block size N; wherein the polar encoder kernal comprises a decomposition of a polar code graph into multiple columns that are processed by a reused single datapath utilised in each step of the encoding process irrespective of the kernal block size, at least one of said multiple columns contains two or more stages and where each column of the multiple columns is further decomposed into one or more polar code sub-graphs and is configured to process encoded bits one polar code sub-graph at a time” as taught by claim 54 and its base and intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 54.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An integrated circuit for a wireless communication unit, the integrated circuit comprising a polar encoder kernal configured to: receive one or more bits from a kernal information block having a kernal block size of N; and output one or more bits from a kernal encoded block having a block size that matches the kernal block size N; wherein the polar encoder kernal comprises a decomposition of a polar code graph into multiple columns that are processed by a reused single datapath utilised in each step of the encoding process irrespective of the kernal block size, at least one of said multiple columns contains two or more stages and where each column of the multiple columns is further decomposed into one or more polar code Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 55.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method of polar encoding in a communication unit, the method performed at a polar encoder kernal: decomposing a polar code graph into multiple columns that are processed by a reused single datapath utilised in each step of the encoding process irrespective of the kernal block size, 6 at least one of said multiple columns contains two or more stages and where each column of the multiple columns is further decomposed into one or more polar code sub-graphs; receiving one or more bits from a kernal information block having a kernal block size of N; processing encoded bits one polar code sub-graph at a time; and outputting one or more bits from a kernal encoded block having a block size that matches the kernal block size N” as taught by claim 56. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 56.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A non-transitory tangible computer program product comprising executable code stored therein for polar encoding in a communication unit, wherein the code is operable for, when executed at a polar encoder kernal: decomposing a polar code graph into multiple columns that are processed by a reused single datapath utilised in each step of the encoding process irrespective of the kernal block size, at least one of said multiple columns contains two or more stages and where each column of the multiple columns is further decomposed into one or more polar code sub-graphs; receiving one or more bits from a kernal information block having a kernal block size of N; processing encoded bits one polar code sub-graph at a time; and Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 57.
Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				     Cited Prior Arts
US 20170366204 A1 is directed to multiple symbol combination base decoding for general polar codes and is a good teaching reference.
US 20170366199 A1 is directed to error detection coding and general polar codes; and, is a good teaching reference.
US 20170364399 A1 is directed to rate matching using a general polar code and is a good teaching reference.
US 20170366205 A1 is directed to rate matching using a general polar code and is a good teaching reference.
US 20170366206 A1 is directed to rate matching using a general polar code and is a good teaching reference.
Presman et al. (Noam Presman, Ofer Shapira, Simon Litsyn; Polar Codes with Mixed-Kernels; Subjects: Information Theory; Cite as: arXiv:1107.0478 (or arXiv:1107.0478v3 for this version); 24 Mar 2015) is directed to Polar codes with mixed kernels and is a good teaching reference.
                                          
                                             Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112